DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Continued Examination Under 37 CFR 1.114
II.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.

Allowable Subject Matter
	III.	Claims 2-3, 9, 15, and 21-24 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter because Nagasaka, Kim, and Baek do not teach receiving, by the source base station, a second interface message, the second interface message including a radio resource control message; deciding, by the source base station, whether to use configuration information received in the second interface message for performing the handover of the user equipment as a delta configuration that modifies the source configuration or a full configuration that replaces the source configuration; modifying the radio resource control message based on the 
Claims 3, 21, and 22 contains allowable subject matter based on their dependence on claim 2.
Claim 9 contains allowable subject matter because Nagasaka, Kim, and Baek do not teach wherein determining to include the conditionally present field in the Handover Preparation Infomation message comprises: analyzing a manufacturer of the target base station.
Claim 15 contains limitations similar to the ones recited above in claim 2.  Therefore, claim 15 contains allowable subject matter for the same reasons given above.
Claim 23 contains allowable subject matter because Nagasaka, Kim, and Baek do not teach analyzing one or more factors associated with performing the handover that affect the source configuration to determine whether to perform the handover using a delta configuration that modifies the source configuration or a full configuration that replaces the source configuration.
Claim 24 contains allowable subject matter based on their dependence on claim 23.

IV.	Claims 10-12 and 27-28 contains allowable subject matter.
Claim 10 contains allowable subject matter because Nagasaka, Kim, and Baek do not teach a method performed by a target base station for performing a handover of a user equipment from a source base station to the target base station, the method comprising: receiving, by the target base station, a Handover Preparation Information message associated with a handover request to perform the handover of the user equipment from the source base station to the target base station; identifying whether the Handover Preparation Information message includes a conditionally present field, the conditionally present field being a source configuration corresponding to a current user 
Claims 11-12 and 27-28 contain allowable subject matter based on their dependence on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

V.	Claims 1, 4-5, 14, 16, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2018/0227811 A1) in view of Kim (US 2018/0255496 A1).
Regarding claim 1 Nagasaka teaches a method performed by a source base station (source eNB 200-1, Fig. 12) for performing a handover from the source base station to a target base station (see paragraph [0137] and Fig. 12, sequence diagram illustrating an operation pattern of eNB handover control reads on a method performed by a source base station for performing a handover from the source base station to a target base station), the method comprising: communicating, by the source base station, with a user equipment based on a source configuration (predetermined identifier) corresponding to a current user equipment configuration for communicating with the user equipment (see paragraphs [0137], Before the handover sequence the source eNB configures the measurement configuration for handover in the UE including a predetermined identifier indicating the measurement object identifier and/or the group identifier.  This reads on communicating, by the source base station, with a user equipment based on a source configuration corresponding to a current user equipment configuration for communicating with the user equipment); deciding, based on a measurement report from the user equipment, to perform the handover of the user equipment from the source base station to the target base station (see paragraphs [0139] – [0140], The source eNB determines handover of the UE to the cell of the target eNB based on the measurement report and this reads on deciding, based on a measurement report from the user equipment, to perform the handover of the user equipment from the source base station to the target base station); determining to include a conditionally present field (predetermined identifier) in a Handover Preparation Information message when the source base station is connected to a core network (see paragraph [0080] and Fig. 1, eNB connected to EPC (corresponding to core network and this reads on when the source base station is connected to a core network), the The source eNB notifies handover preparation information to the target eNB in a handover request, the handover preparation information includes a predetermined identifier (measurement object identifier and/or group identifier) configured in the UE.  This reads on determining to include a conditionally present field in a Handover Preparation Information message when the source base station is connected to a core network, the conditionally present field comprising the source configuration); generating a first interface message that includes the prepared Handover Preparation Information message; and sending, to the target base station, the first interface message (see paragraph [0141] and Fig. 12, the source eNB notifies a handover preparation information (S204) to the target eNB and this reads on generating a first interface message that includes the prepared Handover Preparation Information message; and sending, to the target base station, the first interface message).
Nagasaka does not specifically teach the source base station is connected to a fifth-generation core network. 
Kim teaches a source base station is connected to a fifth-generation core network (5GC 120, Fig. 2) (see paragraphs [0054] & [0092] – [0093] and Fig. 1 & Fig. 2, serving 5G NB connected to 5GC reads on source base station is connected to a fifth-generation core network) and including a conditionally present field (e.g.  cell/group ID and/or cause IE) in the Handover Preparation Information message (handover required message) when the source base station is connected to a fifth-generation core network (see paragraphs [0094] – [0095] and Fig. 2, the handover required message including ID/cause information reads on including a conditionally present field (e.g.  cell/group ID and/or cause IE) in the Handover Preparation Information message (handover required message) when the source base station is connected to a fifth-generation core network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the core network in Nagasaka adapt to include a fifth-generation core 
Regarding claim 4 Nagasaka teaches determining to include the conditionally present field comprises including the conditionally present field in the Handover Preparation Information message when the source base station is a first base station (see paragraphs [0140] and Fig. 12).  Kim teaches including a conditionally present field (e.g.  cell/group ID and/or cause IE) comprises including the conditionally present field in the Handover Preparation Information message (handover required message) when the source base station is a first fifth-generation new radio base station (see paragraphs [0094] – [0095] and Fig. 2, the serving 5G NB transmitting a handover required message including ID/cause information reads on a conditionally present field in the Handover Preparation Information message when the source base station is a first fifth-generation new radio base station).
Regarding claim 5 Kim teaches the target base station is a second fifth-generation new radio base station (see paragraphs [0093] – [0095] and Fig. 2).
Regarding claim 14 Nagasaka teaches a base station (source eNB 200-1, Fig. 12) apparatus comprising: a wireless transceiver; a processor (see paragraphs [0065] – [0066] and Fig. 4); and computer-readable storage media comprising instructions to implement a handover manager, the handover manager, responsive to execution by the processor (see paragraph [0068]), directs the base station apparatus to perform operations comprising: communicating, by the source base station, with a user equipment based on a source configuration (predetermined identifier) corresponding to a current user equipment configuration for communicating with the user equipment (see paragraphs [0137], Before the handover sequence the source eNB configures the measurement configuration for handover in the UE including a predetermined identifier indicating the measurement object identifier and/or the group identifier.  This reads on communicating, by the source base station, with a user equipment based on a source configuration corresponding to a current user equipment configuration for communicating with the user equipment); deciding, based on a measurement report from the user equipment, to perform the handover of the user equipment from the source base station to the target base station (see paragraphs [0139] – [0140], The source eNB determines handover of the UE to the cell of the target eNB based on the measurement report and this reads on deciding, based on a measurement report from the user equipment, to perform the handover of the user equipment from the source base station to the target base station); determining to include a conditionally present field (predetermined identifier) in a Handover Preparation Information message when the source base station is connected to a core network (see paragraph [0080] and Fig. 1, eNB connected to EPC (corresponding to core network and this reads on when the source base station is connected to a core network), the conditionally present field comprising the source configuration (see paragraph [0141], The source eNB notifies handover preparation information to the target eNB in a handover request, the handover preparation information includes a predetermined identifier (measurement object identifier and/or group identifier) configured in the UE.  This reads on determining to include a conditionally present field in a Handover Preparation Information message when the source base station is connected to a core network, the conditionally present field comprising the source configuration); generating a first interface message that includes the prepared Handover Preparation Information message; and sending, to the target base station, the first interface message (see paragraph [0141] and Fig. 12, the source eNB notifies a handover preparation information (S204) to the target eNB and this reads on generating a first interface message that includes the prepared Handover Preparation Information message; and sending, to the target base station, the first interface message).
Nagasaka does not specifically teach the source base station is connected to a fifth-generation core network. 
Kim teaches a source base station is connected to a fifth-generation core network (5GC 120, Fig. 2) (see paragraphs [0054] & [0092] – [0093] and Fig. 1 & Fig. 2, serving 5G NB connected to 5GC reads on source base station is connected to a fifth-generation core network) and including a conditionally present field (e.g.  cell/group ID and/or cause IE) in the Handover Preparation Information message (handover required message) when the source base station is connected to a fifth-generation core network (see paragraphs [0094] – [0095] and Fig. 2, the handover required message including ID/cause information reads on including a conditionally present field (e.g.  cell/group ID and/or cause IE) in the Handover Preparation Information message (handover required message) when the source base station is connected to a fifth-generation core network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the core network in Nagasaka adapt to include a fifth-generation core network because it would allow for an efficient handover procedure when the user equipment moves between 5G base stations (see Kim, paragraphs [0006] – [0008]).
Regarding claim 16 Nagasaka and Kim teach limitations recited in claims 4-5 and therefore claim 16 is rejected for the same reasons given above.
Regarding claim 25 Nagasaka teaches including, in the Handover Preparation Infomation message, at least a portion of the source configuration (see paragraph [0141], Handover Preparation Information including predetermined identifier reads on including, in the Handover Preparation Infomation message, at least a portion of the source configuration), and wherein the method further comprises: receiving, from the target base station, a second interface message that includes a second plurality of configurations that correspond to a full configuration from the target base station (see paragraphs [0144] - [0145], the target eNB transmits a handover command including information  for changing the UE measurement configuration configured in the UE and this reads on wherein the method further comprises: receiving, from the target base station, a second interface message that includes a second plurality of configurations that correspond to a full configuration from the target base station). 
Handover Request including Handover Preparation Information including predetermined identifier (measurement object and/or group identifier) reads on including, in the Handover Preparation Information message, a full configuration indicator that requests the full configuration from the target base station).

VI.	Claims 6-7, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2018/0227811 A1) in view of Kim (US 2018/0255496 A1) and Baek (US 2019/0007879 A1).
Regarding claim 6 Nagasaka and Kim teach the method as recited in claim 1 including wherein the determining to include the conditionally present field comprises including the conditionally present field in the Handover Preparation Information message when the source base station is connected to the fifth-generation core network and when the target base station is a fifth-generation new radio base station (see Kim, paragraphs [0093] – [0095] and Fig. 2, the serving 5G nodeB transmitting a handover required message including cell group ID and/or cause IE to a 5G core network to provide the handover required message to a target 5G nodeB reads on determining to include the conditionally present field comprises including the conditionally present field in the Handover Preparation Information message when the source base station is connected to the fifth-generation core network and when the target base station is a fifth-generation new radio base station) and except for the source base station is an evolved NodeB base station
Baek teaches a source base station that is an evolved NodeB base station (see paragraphs [0051], the source node may be referred to as a base station, an access point (AP), an eNodeB, a 5thGeneration (5G) node and this reads on a source base station that is an evolved NodeB base station).

	Regarding claim 7 Nagasaka teaches wherein the generating the first interface message comprises: including one or more user equipment capability information elements in the first interface message (see paragraphs [0137] & [0141], the Handover Preparation Information message includes the measurement object identifier and/or the group identifier for user measurement configuration (see paragraph [0137]) and this reads on wherein the generating the first interface message comprises: including one or more user equipment capability information elements in the first interface message).
Regarding claim 17 Nagasaka, Kim, and Baek teach limitations recited in claim 6 and therefore claim 17 is rejected for the same reasons given above.
Regarding claim 18 Nagasaka, Kim, and Baek teach limitations recited in claim 7 and therefore claim 18 is rejected for the same reasons given above.
Regarding claim 20 Nagasaka, Kim, and Baek teach limitations recited in claim 17 and therefore claim 20 is rejected for the same reasons given above.



Response to Arguments
VII.	Applicant’s arguments with respect to claims 1, 4-7, 14, 16-18, 20, and 25-26 have been considered but are moot in view of the new ground of rejection.

Conclusion
VIII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu WO 2018/203734 A1 discloses supporting handover in a wireless communication system (see abstract and Fig. 8).
Loehr et al. Pub. No.: US 2018/0317137 A1 discloses handover including a source gNB determining to handover a UE to a target gNB (see paragraphs [0047] – [0048]).
Muhanna et al. Pub. No.: US 2020/0178068 A1 discloses a method and device for obtaining UE security capabilities including delivering UE new radio (NR) capabilities (see abstract and Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





December 28, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647